Broyles, C. J.
1. The petition contained several counts. A general demurrer to the first count was overruled, and to this judgment no exceptions were taken. This ruling, therefore, “made the law of the case, and was a conclusive determination that a right of action existed in favor of 'the plaintiff.” The case proceeded to trial, and the undisputed evidence introduced clearly established the plaintiff’s case as laid in the first count of her petition. The plaintiff,^ therefore, was entitled to a verdict and judgment in her favor for the amount sued for in the first count of her petition (Pierpont Mfg. Co. v. Mayor &c. of Savannah, 153 Ga. 455 (1), 457 (1), 112 S. E. 462, and citations), and the court erred in directing a verdict for the defendant and in overruling the plaintiff’s motion for a new trial.
(a) As to this feature of the case, the sole contention of counsel for the defendant is that the evidence failed to prove the plaintiff’s allegation that the Jesup Banking Company, of Jesup, Georgia, was the agent of the defendant. In our opinion the evidence for the plaintiff, coupled with the evidence for the defendant, demanded a finding for the plaintiff on this issue.
2. The above ruling being controlling in the case, it is unnecessary to consider the other assignments of error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.